Citation Nr: 0104129	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-23 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
tinnitus, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected 
post traumatic stress disorder, currently evaluated as 50 
percent disabling.

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from December 1966 to 
October 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant 
entitlement to increased ratings for service-connected 
bilateral hearing loss, evaluated as 20 percent disabling, 
and tinnitus, evaluated as 10 percent disabling; granted the 
appellant an increased rating for post traumatic stress 
disorder, from 30 to 50 percent disabling; and denied 
entitlement to a total disability rating based upon 
individual unemployability.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board finds that additional development is necessary in 
order to afford the appellant every consideration in the 
presentation of his claim.  In particular, the Board notes 
that the appellant, through his representative, in a March 
1998 statement, indicated that he had received treatment at 
the VA for his service-connected conditions.  The most recent 
VA treatment records associated with his claims file are 
dated in 1994.  Under the doctrine of constructive notice set 
forth in Bell v. Derwinski, 2 Vet. App. 611 (1992), non-
record evidence that was not in the case file but was within 
the Secretary's control (such as VA records), and that 
predates a Board decision and could reasonably have been 
expected to be part of the record, is constructively deemed 
to have been before the Board at the time of its decision.  
Bell holds that where documents proffered by the appellant 
are within the Secretary's control and could reasonably be 
expected to be a part of the record before the Secretary and 
the Board, "such documents should be a part of the record, 
and that if they are determinative of the claim, then a 
remand is required."  Sims v. West, 11 Vet. App. 237, 239 
(1998).

The evidence of record also indicates that the appellant 
applied for benefits from the Social Security Administration 
(SSA).  Although the appellant reported that he was denied 
such benefits during his VA psychiatric evaluation in August 
1998, records pertaining to the denial of such benefits by the 
SSA have not been associated with the record certified for 
appellate review.  Such records may be of significant 
probative value in determining whether an increased rating for 
the disabilities at issue may be granted.  As the Court held 
in Lind v. Principi, 3 Vet. App. 493, 494 (1992), the duty to 
assist requires the VA to attempt to obtain records from other 
Federal agencies, including the SSA, when the VA has notice of 
the existence of such records.  Thus, VARO must request 
complete copies of the SSA records utilized in denying the 
appellant disability benefits.

The Board also finds that the appellant's claim for increased 
disability ratings is inextricably intertwined with his claim 
for a total disability rating.  Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the appellant 
and request that he identify all VA or 
non-VA medical care providers who have 
treated him for his service-connected 
disabilities.  After securing any 
necessary releases, the RO should obtain 
copies of all treatment records referred 
to by the appellant which have not been 
previously obtained.  These records 
should then be associated with the claims 
file.

2.  VARO should attempt to procure the 
appellant's complete Social Security 
Administration records in connection with 
his disability claim there.  These 
records should be associated with the 
appellant's VA claims folder.

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



